DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS filed.

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
Reddy does not collect power from a voltage drop across a switch as claimed and does not turn off the switch in response to no current flowing through the switch.
The Examiner contends that
Reddy discloses collecting power [Figs 1 & 2, (via 104/204)] {¶ (0016, 0021)} from a voltage drop across [voltage drop] {¶ (0021)} a switch [212] {¶ (0021)} as claimed and does turn off/on {¶ (0021)} the switch [212] in response to no current flowing [measured via 222] {¶ (0021)} through the switch [212]. Hence the rejection. Dependent claims are also rejected for the same reason.
The Applicant alleges that
both claims 2 and 3 further describe controlling the switch to maintain a voltage across the switch for feeding the energy harvesting circuit. The paragraphs cited by the Office action only refer to a voltage applied to the electronic switch 106 to keep it on. Such voltage applied to switch 106 is clearly not "a minimum voltage drop for feeding the energy harvesting circuit" as claimed.
Examiner contends that
Reddy discloses in [Fig 2, (212)] {¶ (0021)} that is turned off/on with a duty cycle to allow voltage drop across the switch [212] to regenerate power in energy harvester [204]. The switch [106] is a similar switch as switch [106]. So for a PHOSITA the voltage drop across any switch can be modified to regenerate power in the harvester if connected according to the connection of switch [212]. See {¶ (0021)}. Hence the rejection.
The Applicant alleges that
Braginsky, does not "fail to disclose an energy harvesting circuit coupled to the switch to collect power from the voltage drop across the switch; and a control circuit coupled to the energy harvesting circuit to maintain the switch in an on low impedance state in response to current flow through the switch and to turn off the switch in response to no current flow through the switch."
The Examiner contends that
It is agreed Braginksky does not disclose all of the above features but Reddy discloses as in the rejection of claim 10.
Therefore, when Reddy is combined with Braginsky meet or exceed all limitations of the claimed invention. See rejection below. Hence the rejection. Dependent claims are also rejected for the same reason.
The Applicant alleges that
Reddy is cited as disclosing "harvesting energy from a disconnect switch". The Office Action again 
 

The Examiner contends that
Reddy discloses in [Fig 2, (212)] {¶ (0021)} that is turned off/on with a duty cycle to allow voltage drop across the switch [212] to regenerate power in energy harvester [104/204]. The switch [106] is a similar switch as switch [106]. So for a PHOSITA the voltage drop across any switch can be modified to regenerate power in the harvester if connected according to the connection of switch [212]. See {¶ (0021)}. Hence the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 stands rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Reddy Kambham et al. Pub No. US 2018/0278039
Regarding Independent Claim 1
Reddy Kambham et al. disclose an electrical circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} comprising: 
a switch [106] {¶ (0016)}; 

a control circuit [108] {¶ (0017)} coupled to the energy harvesting circuit [104/204] to maintain the switch [106/212] {¶ (0021)} in an on state in response to current flow [when current is less than a current limit threshold] {¶ (0018)} through the switch [106/212] and to turn off the switch [106/212] in response to no current flow [when current exceeds the current limit threshold] {¶ (0018)} through the switch [106/212] {¶ (0015-0019, 0021)}.
Regarding Claim 8
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 wherein the switch [106/212] {¶ (0016, 0021)} comprises a solid-state switch [MOSFET] {¶ (0021-0022)}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 stand rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039.
Regarding Claim 2
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 wherein the control circuit [108] {¶ (0017)} controls the switch [106/212] {¶ (0016, 0021)} to maintain a minimum voltage for feeding the energy harvesting circuit [104/204] {¶ (0016, 0021)} over a wide range of currents [measured via 102] {¶ (0015)} through the switch [106/212] {¶ (0015-0019, 0021-0022)}.
Regarding Claim 3
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 wherein the control circuit [108] {¶ (0017)} controls the switch [106/212] {¶ (0016, 0021)} to maintain a minimum voltage drop [voltage drop] {¶ (0021)} for feeding the energy harvesting circuit [104/204] {¶ (0016, 0021)} over a wide range of currents [measured via 102] {¶ (0015)} through an input and output [to load] of the switch [106/212] {¶ (0015-0019, 0021)}.
Claims 4 & 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039 as applied to claim 1, and further in view of Tiefnig Pub No. US 2017/0133938.
Regarding Claim 4
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 wherein the energy harvesting circuit [104/204] {¶ (0016, 0021)}. 
Reddy Kambham et al. fail to disclose a resonant converter having a turns ratio sufficient to convert the voltage drop for the control circuit to keep the switch in an on state while current is flowing through the switch.
However, Tiefnig discloses a resonant converter [Fig 3, (320)] {¶ (0042)} having a turns ratio {¶ (0010)} sufficient to convert the voltage drop [below a threshold limit] {(0007-
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. and Tiefnig to use a resonant converter to use high turns-ratio of the inductor and achieve a required output voltage.
Regarding Claim 6
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 and further comprising a rectifier (regulator) [Fig 2, (224)] {¶ (0023)} coupled to the energy harvesting circuit [204] {¶ (0022)} that activates the energy harvesting circuit [204] in response to an AC signal across the switch [212 or 206 or 106] to turn on the switch [212 or 206 or 106] {¶ (0016, 0021)}.
Reddy Kambham et al. fail to disclose an AC signal across the switch.
However, Tiefnig discloses AC or DC power generators could be used {¶ (0005)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. and Tiefnig to use ac power or dc power signal across the switch to increase flexibility for energy harvesting. 
Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039 as applied to claim 1, and further in view of Xu Pub No. US 2009/0309538.
Regarding Claim 5
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 {¶ (0016)}. 
Reddy Kambham et al. fail to disclose a Zener diode coupled between the energy harvesting circuit and the input to cause the switch to turn on prior to avalanche.
However, Xu discloses a Zener diode [Fig 1, (18)] {¶ (0011)} coupled between the energy harvesting circuit [12] {¶ (0009)} and the input to cause the switch [18] to turn on prior to avalanche {¶ (0015)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. and Xu to use a Zener diode to provide protection to load from overvoltage or avalanche condition.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039 as applied to claim 1, and further in view of Gupta et al. Pub No. US 2018/0360312.
Regarding Claim 7
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 {¶ (0016, 0021)}.
Reddy Kambham et al. fail to disclose a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
However, Gupta et al. disclose a resonant filter [Fig 1, (within 24)] {¶ (0023)} coupled between the energy harvesting circuit [26] {¶ (0023)} and the switch [36] {¶ (0022)} to prevent turn on due to noise {¶ (0023)}.
Gupta et al. and Reddy Kambham et al. to reduce the switching noise.
Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039 as applied to claim 1, and further in view of in view of Perrault et al. Patent No. US 10075064.
Regarding Claim 9
Reddy Kambham et al. disclose the circuit [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 1 {¶ (0016, 0021)}.
Reddy Kambham et al. fail to disclose the switch is configured to latch to a high impedance state in response to low current across the switch resulting in a low voltage at a gate of the switch.
However, Perreault et al. disclose a switch [Fig 2, (48)] {Col. 6, (L9)} configured to latch to a high impedance state in response to low current across the switch [48] resulting in a low voltage at a gate of the switch [48] {Col. 6, (L41-L65); Col. 15, (L19-L21)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. and Perreault et al. to make effective use of ON and Off state of the switch for high impedance and low impedance and reduce power dissipation.
Claims 10-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Braginsky et al. Pub No. US 2018/0366945, in view of Perrault et al. Patent No. US 10075064, and further in view of Reddy Kambham et al. Pub No. US 2018/0278039.
Regarding Independent Claim 10
Braginsky et al. disclose a system [Fig 1A, (100a)] {¶ (0069)} comprising: 
a plurality of photovoltaic (PV) modules [103s] {¶ (0069)}; 
a plurality of protective devices [safety devices within 139] {¶ (0069)}, each protective device [safety devices within 139] coupled in series between two of the PV modules [103s], forming an alternating series of PV modules [103s] and protective devices [safety devices within 139], wherein the protective devices [safety devices within 139] {¶ (0069)}.
Braginsky et al. fail to disclose a switch having a high impedance latchable state; 
an energy harvesting circuit coupled to the switch to collect power from the voltage drop across the switch; and 
a control circuit coupled to the energy harvesting circuit to maintain the switch in an 'on' low impedance state in response to current flow through the switch and to turn off the switch in response to no current flow through the switch.
However, Perreault et al. disclose a switch [Fig 2, (48)] {Col. 6, (L9)} having a high impedance latchable state {Col. 6, (L41-L65); Col. 15, (L19-L21)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Braginsky et al. and Perreault et al. to make effective use of ON and Off state of the switch for high impedance and low impedance and reduce power dissipation.
Braginsky et al. and Perreault et al. fail to disclose an energy harvesting circuit coupled to the switch to collect power from the voltage drop across the switch; and 

However, Reddy Kambham et al. disclose an energy harvesting circuit [104/204] {¶ (0016, 0021)} coupled to the switch [106/212] {¶ (0021)} to collect power from the voltage drop across {¶ (0017-0018)} the switch [106/212]; and 
a control circuit [108] {¶ (0017)} coupled to the energy harvesting circuit [104/204] to maintain the switch [106/212] in an on state in response to current flow [when current is less than a current limit threshold] {¶ (0018)} through the switch [106/212] {¶ (0021)} and to turn off the switch [106/212] in response to no current flow [when current exceeds the current limit threshold] {¶ (0018)} through the switch [106/212] {¶ (0015-0019, 0021)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. into the combined teachings of Braginsky et al and Perreault et al. to have voltage drop across the electronic switch to regenerate power in the energy harvester by keeping electronic switch On and Off according to the duty cycle.
Regarding Claim 11
Braginsky et al. disclose the system [Fig 1A, (100a)] {¶ (0069)}  of claim 10 and further comprising a master switch [Fig 1B, (160 with 105)] {¶ (0078)} coupled to the series string of PV modules [103s] {¶ (0078)} and switches [Fig 1C, (S1-S3], the master switch [160 with 105] capable of stopping current flow in the series string [103s] {¶ (0078-0079)}.
Claim 12
Braginsky et al. disclose the system [Fig 1A, (100a)] {¶ (0069)} of claim 11 {¶ (0069)}.
Braginsky et al. fail to disclose the switches latch to the high-impedance latchable state in response to the master switch stopping current flow.
However, Perreault et al. disclose a switch [Fig 2, (48)] {Col. 6, (L9)} having a high impedance latchable state {Col. 6, (L41-L65); Col. 15, (L19-L21)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Braginsky et al. and Perreault et al. to make effective use of ON and Off state of the switch for high impedance and low impedance and reduce power dissipation.
Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Braginsky et al. Pub No. US 2018/0366945, in view of Perreault et al. Patent No. US 10075064, in view of Reddy Kambham et al. Pub No. US 2018/0278039, and further in view of Tiefnig Pub No. US 2017/0133938.
Regarding Claim 13
Braginsky et al. disclose the system [Fig 1A, (100a)] {¶ (0069)} of claim 10 {¶ (0069)}. 
Braginsky et al., Perreault et al. and Reddy Kambham et al. fail to disclose the energy harvesting circuit comprise a resonant converter having a turns ratio sufficient to convert the voltage drop for the control circuit to keep the switch in an on state while current is flowing through the switch.
However, Tiefnig discloses an energy harvesting circuit [Fig 3, (315)] {¶ (0042)} comprise a resonant converter [320] {¶ (0042)} having a turns ratio {¶ (0010)} sufficient to convert the voltage drop [below a threshold limit] {(0007-0008)} for the control circuit 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Tiefnig into the combined teachings of Braginsky et al., Perreault et al., and Reddy Kambham et al. to add a resonant converter to use high turns-ratio of the inductor and achieve a required output voltage.
Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Braginsky et al. Pub No. US 2018/0366945, in view of Perreault et al. Patent No. US 10075064, in view of Reddy Kambham et al. Pub No. US 2018/0278039, and further in view of Xu Pub No. US 2009/0309538.
Regarding Claim 14
Braginsky et al. disclose the system [Fig 1A, (100a)] {¶ (0069)} of claim 10 {¶ (0069)}. 
Braginsky et al., Perreault et al. and Reddy Kambham et al. fail to disclose a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche.
However, Xu discloses a Zener diode [Fig 1, (18)] {¶ (0011)} coupled between the energy harvesting circuit [12] {¶ (0009)} and the input to cause the switch [18] to turn on prior to avalanche {¶ (0015)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Xu into the combined the teachings of Braginsky et al., Perreault et al. and Reddy Kambham et al. to use a Zener diode to provide protection to load from overvoltage or avalanche condition.
Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Braginsky et al. Pub No. US 2018/0366945, in view of Perrault et al. Patent No. US 10075064, in view of Reddy Kambham et al. Pub No. US 2018/0278039, in view of Tiefnig Pub No. US 2017/0133938, and further in view of Gupta et al. Pub No. US 2018/0360312.
Regarding Claim 15
Braginsky et al. disclose the system [Fig 1A, (100a)] {¶ (0069)} of claim 10 {¶ (0069)}. 
Braginsky et al. and Perreault et al. fail to disclose a rectifier coupled to the energy harvesting circuit that activates the energy harvesting circuit in response to an AC signal across the switch to turn on the switch; and 
a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
However, Reddy Kambham et al. a rectifier (regulator) [Fig 2, (224)] {¶ (0023)} coupled to the energy harvesting circuit [204] {¶ (0022)} that activates the energy harvesting circuit [204] in response to an AC signal across the switch [212 or 206 or 106] to turn on the switch [212 or 206 or 106] {¶ (0016, 0021)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. into the combined teachings of Braginsky et al and Perreault et al. to have voltage drop across the electronic switch to regenerate power in the energy harvester by keeping electronic switch On and Off according to the duty cycle.
Braginsky et al., Perreault et al. and Reddy Kambham et al. fail to disclose an AC signal across the switch.
However, Tiefnig discloses AC or DC power generators could be used {¶ (0005)}.
Tiefnig into the combined teachings of Braginsky et al., Perreault et al. and Reddy Kambham et al. to use ac power or dc power signal across the switch to increase flexibility for energy harvesting. 
Braginsky et al., Perreault et al., Reddy Kambham et al. and Tiefnig fail to disclose a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
However, Gupta et al. disclose a resonant filter [Fig 1, (within 24)] {¶ (0023)} coupled between the energy harvesting circuit [26] {¶ (0023)} and the switch [36] {¶ (0022)} to prevent turn on due to noise {¶ (0023)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Gupta et al. into the combined teachings of Braginsky et al., Perreault et al., Reddy Kambham et al. and Tiefnig  to reduce the switching noise.
Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039 in view of in view of Perrault et al. Patent No. US 10075064.
Regarding Independent Claim 16
Reddy Kambham et al. disclose a method [Figs 1 & 2, (100)] {¶ (0015, 0021)} comprising: 
harvesting energy [at 104/204] {¶ (0016, 0021)} from a disconnect switch [106/212] {¶ (0016, 0021)} while DC current [from 110] {¶ (0015)} is flowing through the disconnect switch [106/212]; 

Reddy Kambham et al. fail to disclose applying a voltage to a control gate of the disconnect switch, the supply voltage being generated by a control circuit coupled to the supply voltage; and 
placing the disconnect switch in a high impedance state in response to a lack of DC current flowing through the disconnect switch.
However, Perreault et al. disclose applying a voltage [via 62] {Col. 6, (L51-L58)} to a control gate of the disconnect switch [Fig 2, (48)] {Col. 6, (L9)}, the supply voltage being generated by a control circuit [Fig 1, (22)] {Col. 4, (L59-L66)} coupled to the supply voltage; and 
placing the disconnect switch [48] in a high impedance state {Col. 6, (L59-L60)} in response to a lack of DC current [from 41] {Col. 6, (L12)} flowing through the disconnect switch [48] {Col. 6, (L41-L67)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Reddy Kambham et al. and Perreault et al. to make effective use of ON and Off state of the switch for high impedance and low impedance and reduce power dissipation.
Claims 17 & 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039, in view of in view of Perrault et al. Patent No. US 10075064 as applied to claim 16, and further in view of Tiefnig Pub No. US 2017/0133938.
Regarding Claim 17
Reddy Kambham et al. disclose the method [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 16 and further comprising placing a disconnect switch [Fig 2, (212 or 206 or 106)] {¶ (0016, 0021)} in a conductive state in response to an AC signal applied to the disconnect switch [212 or 206 or 106] {¶ (0016, 0021)}.
Reddy Kambham et al. and Perreault et al. fail to disclose an AC signal across the switch.
However, Tiefnig discloses AC or DC power generators could be used {¶ (0005)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Tiefnig into the combined teachings of Reddy Kambham et al. and Perreault et al. to use ac power or dc power signal across the switch to increase flexibility for energy harvesting. 
Regarding Claim 18
Reddy Kambham et al. disclose the method [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 17 {¶ (0016, 0021)}.
 Reddy Kambham et al., Perreault et al., and Tiefnig et al. disclose the claimed invention except for “the AC signal has a current between 1 mA and 1 A at 10 kHz up to 10 MHz.”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to “have an AC signal has a current between 1 mA and 1 A at 10 kHz up to 10 MHz.”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 19 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039, in view of in view of Perrault et al. Patent 
Regarding Claim 19
Reddy Kambham et al. disclose the method [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 16 {¶ (0016, 0021)}.
Reddy Kambham et al. and Perreault et al. fail to disclose the lack of the DC current is caused by using a master switch to create an open circuit in a series connected string of alternating protective devices, each including disconnect switches and photo voltaic modules.
However, Braginsky et al. disclose a lack of DC current [from Fig 1A, (103s)] {¶ (0078)}  is caused by using a master switch [Fig 1B, (160 with 105)] {¶ (0078)} to create an open circuit in a series connected string of alternating protective devices [safety devices within 139] {¶ (0069)} that include disconnect switches [Fig 1C, (S1-S3)] and photo voltaic modules [103s] {¶ (0078-0079)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Braginsky et al. into the combined teachings of Reddy Kambham et al. and Perreault et al. to have safety and disconnect switches to protect the equipment from damage and personnel safety. 
Claim 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Reddy Kambham et al. Pub No. US 2018/0278039, in view of in view of Perrault et al. Patent No. US 10075064 as applied to claim 16, in view of Xu Pub No. US 2009/0309538, and further in view of Gupta et al. Pub No. US 2018/0360312.
Regarding Claim 20
Reddy Kambham et al. disclose the method [Figs 1 & 2, (100)] {¶ (0015, 0021)} of claim 16 {¶ (0016, 0021)}.
Reddy Kambham et al. and Perreault et al. fail to disclose a Zener diode coupled to the switch to cause the switch to turn on prior to avalanche; and 
using a resonant filter to prevent switch turn on due to noise.
However, Xu discloses a Zener diode [Fig 1, (18)] {¶ (0011)} coupled to the disconnect switch [18] {¶ (0009)} to cause the switch to turn on prior to avalanche {¶ (0015)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Xu into the combined teachings of Reddy Kambham et al. and Perreault et al. to use a Zener diode to provide protection to load from overvoltage or avalanche condition.
Reddy Kambham et al., Perreault et al. and Xu fail to disclose a resonant filter to prevent disconnect switch turn on due to noise.
However, Gupta et al. disclose a resonant filter [Fig 1, (within 24)] {¶ (0023)} to prevent disconnect switch [36] {¶ (0022)} turn on due to noise {¶ (0022, 0023)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Gupta et al. into the combined teachings of Reddy Kambham et al., Perreault et al. and Xu to reduce the switching noise.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838